PER CURIAM.
Harkless Fossie appeals the district court’s order accepting the recommendation of the magistrate judge and granting the defendants’ uncontested motion to dismiss his 42 U.S.C. § 1983 (2000) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge and the district court. See Fossie v. Dickerson, No CA-00-756 (E.D.N.C. filed Aug. 19, 2002; entered Aug. 20, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.